IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00117-CR

MICHAEL DAVID WILLIAMS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                             Trial Court No. D34123CR


                           MEMORANDUM OPINION


       In this matter, appellant, Michael David Williams, challenges the trial court’s

denial of his pro se “motions for transcripts of prior mistrial.” The right of appeal in a

criminal case is a statutorily-created right. See TEX. CODE CRIM. PROC. ANN. art. 44.02; see

also Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002). Generally, a criminal

defendant may only appeal from a final judgment. State v. Sellers, 790 S.W.2d 316, 321 n.4

(Tex. Crim. App. 1990). Because appellant is not appealing from a judgment of conviction
or an otherwise appealable order, we have no jurisdiction. See Ragston v. State, 424 S.W.3d

49, 52 (Tex. Crim. App. 2014) (“’[T]he standard for determining jurisdiction is not

whether the appeal is precluded by law, but whether the appeal is authorized by law.’”

(quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008))). We therefore

dismiss this appeal for lack of jurisdiction.

        Appellant may file a motion for rehearing with this Court within fifteen days after

the opinion and judgment are rendered. See TEX. R. APP. P. 49.1. If appellant desires to

have the decision of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within thirty days after either

this Court’s judgment was rendered or the day that last timely motion for rehearing was

overruled by this Court. See id. at R. 68.2(a).




                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Visiting Justice Davis1
Appeal dismissed
Opinion delivered and filed June 16, 2021
Do not publish
[CR25]




1
 The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Williams v. State                                                                                  Page 2